FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2022

                                       No. 04-22-00809-CR

                                   Laura C. BUSTAMANTE,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022CR0019
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        Appellant Laura Bustamante entered into a plea bargain with the State, pursuant to which
she pleaded guilty to the charged offense. The trial court imposed a sentence on October 13,
2022 in accordance with the agreement and signed a certificate stating this “is a plea-bargain
case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). The clerk’s
record includes the written plea bargain agreement. See id. 25.2(d). This court must dismiss an
appeal “if a certification that shows the defendant has the right of appeal has not been made part
of the record.” Id. The record establishes the punishment assessed by the court does not exceed
the punishment recommended by the prosecutor and agreed to by the defendant. See id.
25.2(a)(2). The record also appears to support the trial court’s certification that Appellant does
not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
court of appeals should review clerk’s record to determine whether trial court’s certification is
accurate).

        We therefore order appellant to file a response, by December 28, 2022, establishing an
amended certification showing she has the right to appeal has been made part of the appellate
record. See TEX. R. APP. P. 25.2(d), 37.1. If a supplemental clerk’s record is required to show
appellant has the right to appeal, appellant must request a supplemental record from the trial
court clerk and file a copy of the request with this court. If appellant fails to satisfactorily
respond to this order within the time provided, the appeal will be dismissed.

        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.
                                                                             FILE COPY




                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court